        Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE
NORTHERN INSURANCE COMPANY,
                    Plaintiff,
v.                                                         1:19-CV-2019-00864-JHR-LF
MESHA L. GERKEN,
                    Defendant,
and,

MESHA L. GERKEN,
              Counter-Plaintiff,
v.

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE
NORTHERN INSURANCE COMPANY,
                Counter-Defendant,
and,

MESHA GERKEN, BRENDAN STARKEY,
and HEATHER STARKEY,
               Third-Party Plaintiffs,
v.

DOMENIC CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE
COMPANY, d/b/a PROGRESSIVE
NORTHERN INSURANCE COMPANY,
                Third-Party Defendants.


                         MOTION TO REMAND AND FOR COSTS

       Defendant/Counter-Plaintiff/Third-Party Plaintiff Mesha L. Gerken, Third-Party Plaintiff

Brendan Starkey and Third-Party Plaintiff Heather Starkey (hereinafter “the Gerken-Starkey

Family”), through counsel, Aequitas Law of New Mexico, LLC (David Z. Ring), hereby move this

court to enter into an order remanding this action to the Second Judicial District Court and for

costs in preparing this Motion.
          Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 2 of 8



                                      RELEVANT FACTS

         1.    On    May     15th,   2018,   Plaintiff/Counter-Defendant/Third-Party       Defendant

Progressive Direct Insurance Company, d/b/a Progressive Northern Insurance Company,

(hereinafter “Progressive”) filed a lawsuit against Defendant/Counter-Plaintiff/Third-Party

Plaintiff Mesha L. “Garken” (sic) (hereinafter “Ms. Gerken”), selecting the Second Judicial

District Court as their preferred forum. See Case No. D-202-CV-2018-03651, removed to the

federal court under the above-captioned case number.

         2.    On July 11th, 2018, Ms. Gerken answered the complaint and timely-asserted

counterclaims and third party claims pro se.

         3.    Despite her answer, Progressive filed a motion for default judgment against Ms.

Gerken in August 2018, which was appropriately denied by the state district court on September

7th, 2018.

         4.    Ms. Gerken filed various pro se motions, which were denied by the state district

court.

         5.    Ms. Gerken and Progressive filed witness and exhibit lists in the state district court.

         6.    Progressive propounded discovery request upon Ms. Gerken, which she answered.

         7.    On October 11th, 2018, Ms. Gerken filed a separate lawsuit against tortfeasor,

Progressive’s insured, and Third-Party Defendant Domenic Charles Miles (hereinafter “Mr.

Miles”) within the limitations period and made several attempts to serve him at his last known

address. See Second Judicial District Court Case No. D-202-CV-2018-07455, removed to the

federal court under case number 1:19-CV-00860-LF-SCY.

         8.    The state district court judge retired and in three months the matter was reassigned

to another judge.



                                                 2
         Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 3 of 8



        9.      Undersigned counsel entered his appearance in both state court actions in April

2019.

        10.     Progressive’s then-counsel (Jonathan Shoener of Faber & Brand, LLC) and

undersigned counsel mutually consented to the amendment of the pleadings.

        11.     Progressive amended its complaint. Ms. Gerken amended her answer, counter-

claims and third party claims. Among other things, both parties amended the case caption to refer

to the correct parties to the suit.

        12.     Progressive sought summary judgment against Ms. Gerken while simultaneously

refusing to accept service for their insured, who had relocated out-of-state. The district court denied

its motion as premature and without prejudice to renew.

        13.     An attorney purporting to represent Domenic Charles Miles (Andrew Degrauuw)

contacted undersigned counsel and requested his position on a motion to remove only the Gerken

v. Miles state court action, Second Judicial District Court Case No. D-202-CV-2019-07455, which

is not the case before the Court.

        14.     Counsel responded that the case to which Mr. Degrauuw referred was not

removable, despite what Mr. Degrauuw represented to the Court in ¶ 3 of his Notice of Removal.

Counsel for Domenic Miles has not inquired as to the instant matter.

        15.     Because Mr. Miles’ attorney refused to enter his appearance, Domenic Charles

Miles was eventually, personally served on August 19th, 2019 in Portland, Oregon by an out-of-

state private investigator.

        16.     Defendant Mesha L. Gerken did not consent to removal.

        17.     The Gerken-Starkey family requested the state district court to consolidate the two

state actions prior to Mr. Miles’ Notice of Removal. Mr. Miles remains a third party defendant.



                                                  3
          Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 4 of 8



         18.     Mr. Miles filed his Notice of Removal to this Court on September 18th, 2019.

                                            ANALYSIS

    I.         THE LAW REQUIRES THAT THIS CASE BE REMANDED

    A. The U.S. Supreme Court has Inarguably Ruled that Third-party Defendants, such as
       Mr. Miles, Are Not Permitted to Remove. The Notice of Removal was Filed in
       Contravention to Black Letter Law.

         In Home Depot USA v. Jackson, the U.S. Supreme Court ruled that the general removal

provision, 28 U.S.C. §1441(a), does not permit a third-party counterclaim defendant to remove a

claim from state to federal court, even where those parties are brought into the lawsuit for the first

time by the counterclaim.1 Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1747, 204 L.

Ed. 2d 34 (2019), reh'g denied, Home Depot U.S.A., Inc. v. Jackson, 2019 WL 3538074 (U.S. Aug.

5, 2019). Jackson, Id., is fatal to Third-party Defendant Dominic Miles’ attempt to remove this

case. In Jackson, the operative facts are: in June 2016, Citibank NA filed a debt-collection action

against George Jackson in North Carolina state court alleging he was liable for charges incurred

on a Home Depot credit card. Mr. Jackson filed a counterclaim against Citibank and third-party

class action claims against Atlanta-based Home Depot and Charlotte, North Carolina-based

Carolina Water Systems Inc. Mr. Jackson alleged there was a scheme between Home Depot and

Carolina Water Systems to induce homeowners to buy water treatment systems at inflated prices.

Citibank dismissed its claim against Mr. Jackson in September 2016. A month later, Home Depot

filed a notice to remand the case to federal court. Mr. Jackson, who removed any reference to

Citibank in the litigation, moved to remand the case back to state court. The U.S. District Court in




1
   The Supreme Court also ruled that the removal provision in the Class Action Fairness Act of
2005, §1453(b) does not permit removal by a third-party defendant. That provision is not
applicable to the instant case.
                                                  4
         Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 5 of 8



Charlotte approved Mr. Jackson’s motion, which was subsequently upheld by the 4th U.S. Circuit

Court of Appeals in Richmond, Virginia. Id.

        The Court was unequivocal in its opinion, clarifying previously unclear precedent:

        Finally, our decision in Shamrock Oil suggests that third-party counterclaim
        defendants are not “the defendant or the defendants” who can remove under §
        1441(a). Shamrock Oil held that a counterclaim defendant who was also the original
        plaintiff could not remove under § 1441(a)’s predecessor statute. 313 U. S. at 106–
        109, 61 S.Ct. 868. We agree with Home Depot that Shamrock Oil does not
        specifically address whether a party who was not the original plaintiff can remove
        a counterclaim filed against it. And we acknowledge, as Home Depot points out,
        that a third-party counterclaim defendant, unlike the original plaintiff, has no role
        in selecting the forum for the suit. But the text of § 1441(a) simply refers to “the
        defendant or the defendants” in the civil action. If a counterclaim defendant who
        was the original plaintiff is not one of “the defendants,” we see no textual reason to
        reach a different conclusion for a counterclaim defendant who was not originally
        part of the lawsuit.

Id., 139 S. Ct. at 1749. In affirming the 4th Circuit’s ruling that, in turn, affirmed the district court’s

decision to grant remand, the Supreme Court removed any doubt that third-party Defendants such

as Mr. Miles cannot remove an action from state court. The Court held that neither the general

removal provision nor the Class Action Fairness Act removal provision “allows a third-party

counterclaim defendant — that is, a party brought into a lawsuit through a counterclaim filed by

the original defendant — to remove a counterclaim against it” to federal court.” Id., 139 S. Ct. at

1745–46. The Court ruled that third-party Defendants do not have the right to seek removal

because the term “defendant” in these statutes “refers only to the party sued by the original

plaintiff.” Id.

    B. The Party Seeking Remand, Is Entitled to a Presumption against Removal

        Because federal courts are courts of limited jurisdiction, there is a presumption against

removal. Tres Lotes LLC v. BNSF Ry Co., No. 14--CV--566--MV--WPL, 2014 WL 6621574, at

*2 (D.N.M. Nov. 21, 2014) (citations omitted); accord Lone Mountain Ranch, LLC v. Santa Fe



                                                    5
          Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 6 of 8



Gold Corp., 988 F. Supp. 2d 1263, 1265 (D.N.M. 2013) (citing Laughlin v. Kmart Corp., 50 F.3d

871, 873 (10th Cir. 1995)). In deciding whether removal is proper, courts strictly construe the

removal statutes against finding jurisdiction, in recognition of “the states' important interest in the

independence of their courts.” Mach v. Triple D Supply, LLC, 773 F. Supp. 2d 1018, 1038 (D.N.M.

2011) (citation omitted). As the party asserting federal court jurisdiction, Third-party Defendant

Dominic Miles bears the burden of proving all jurisdictional facts and establishing a right to

removal. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002). Any doubt that may exist regarding

the right to remove an action should be resolved against removal and in favor of remand to state

court. Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982). In light of the Supreme

Court’s decision in Jackson, Id., Mr. Miles cannot meet this burden.


   II.      ATTORNEYS' FEES ARE APPROPRIATE UNDER THE CIRCUMSTANCES
            OF THIRD-PARTY DEFENDANT DOMINIC MILES’ IMPROPER ATTEMPT
            TO REMOVE

         Section 1447(c) allows a court to “require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” Such an award is committed to the

discretion of the district court and does not depend on any finding that the removal was in bad

faith. Daleske v. Fairfield Communities, Inc., 17 F.3d 321, 323 (10th Cir. 1994). Rather, an award

of fees is appropriate where the removing party had no objectively reasonable basis for seeking

removal. Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

         Here, Third-party Defendant Dominic Miles attempted to remove this case despite the U.S.

Supreme Court having ruled that he had no right to do so. Third-party Defendants may not, as the

Court clearly stated remove cases such as this and Mr. Miles and his counsel either ignored the

law on this subject or failed to research the law before filing to remove. In either event, the attempt

to remove flew in the face of clear precedent. As Mr. Miles had no objectively reasonable basis

                                                  6
           Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 7 of 8



for removing this case, he should be required to pay for the expense his improper attempt to remove

has caused.

          The nature of this Motion obviates the need to request the position of opposing parties.

   III.      CONCLUSION

          For the reasons set forth above, including the Supreme Courts unequivocal ruling in Home

Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1747, 204 L. Ed. 2d 34 (2019), reh'g denied,

Home Depot U.S.A., Inc. v. Jackson, 2019 WL 3538074 (U.S. Aug. 5, 2019), Defendants/Counter-

Plaintiffs/Third-Party Plaintiffs Mesha Gerken, Brendan Starkey and Heather Starkey respectfully

submits that this Court is without jurisdiction to hear this action and should issue an order of

remand. Pursuant to 28 U.S.C. § 1447, Defendants/Counter-Plaintiffs/Third-Party Plaintiffs Mesha

Gerken, Brendan Starkey and Heather Starkey also move for payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the improper attempt to remove this case.

          WHEREFORE, for the reasons set forth above, Defendants/Counter-Plaintiffs/Third-

Party Plaintiffs Mesha Gerken, Brendan Starkey and Heather Starkey respectfully requests that its

Motion for Remand and for Costs be granted in its entirety.

                                                       Respectfully Submitted,
                                                       AEQUITAS LAW OF NEW MEXICO, LLC

                                                       “Electronically Filed”
                                                       /s/ David Z. Ring
                                                       Attorneys for Plaintiffs
                                                       5901 Wyoming Blvd NE Suite J-300
                                                       Albuquerque, NM 87109
                                                       (505) 263-8929
                                                       dave@aequitas.pro




                                                   7
        Case 1:19-cv-00864-KG-LF Document 13 Filed 10/10/19 Page 8 of 8



                                    CERTIFICATE OF SERVICE

        Undersigned counsel certifies that counsel of record for Plaintiff has been served a copy of
the foregoing document through the Court’s CM/ECF electronic document filing and delivery
service on the date indicated in the Court-affixed header.

“Electronically Filed”
/s/ David Z. Ring___
David Z. Ring




                                                 8
